Citation Nr: 1615598	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January and October 2015, the Board remanded the appeal for further development.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to active military service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
 
In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in April 2010 correspondence of the information and evidence needed to substantiate and complete his claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in a January 2016 supplemental statement of the case. 

In June 2014, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board is further satisfied that the RO has substantially complied with its October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated VA treatment records, afforded the Veteran the opportunity to identify any additional pertinent evidence, and obtained an addendum opinion to a prior VA audiological examination that was responsive to the Board's inquiries.  

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as an organic disease of the nervous system, including a sensorineural hearing loss, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Impaired hearing will be considered to be a disability under 38 C.F.R. § 3.385 when either 1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, 2) when the auditory threshold in at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater, or 3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The Veteran has current bilateral hearing loss for VA purposes, documented on VA examination in March 2015.  

On the Veteran's July 1961 service entrance examination, no abnormalities of the ears were found and his hearing test did not depict hearing loss for VA purposes.  VBMS Entry April 28, 2010, p. 8.  The appellant voiced no pertinent complaints on the accompanying Report of Medical History.  Id. at 4.  Service treatment records are devoid of documentation of complaints, treatment, or diagnoses pertaining to a bilateral hearing loss.  Following a June 1963 separation examination, no abnormalities of the ears were found and his hearing test did not depict hearing loss for VA purposes.  Id. at 33.  No pertinent complaints were documented on the accompanying Report of Medical History.  Id. at 27.

The appellant served on active duty in construction.  Hence, the RO has determined the Veteran was exposed to acoustic trauma in service due to his military occupational specialty.  See also April 2015 rating decision awarding service connection for tinnitus.  The Board thus accepts the in-service incurrence of hazardous noise exposure.  

On VA examination in June 2010, the examiner noted the Veteran's reports of hazardous noise exposure in service due to explosions, small arms firing, and helicopter noise without hearing protection.  The Veteran reported negligible post-service noise exposure.  On audiological testing, the examiner found bilateral symmetrical sensorineural hearing loss that appeared cochlear in origin secondary to aging.  The examiner opined that the Veteran's hearing loss was not caused by or a result of in-service noise exposure.  As rationale, the examiner explained that on separation, the Veteran displayed normal hearing for all test frequencies in both years, and no change in hearing was evident during the course of two years of military service.

In a July 2014 medical report, a private audiologist documented the Veteran's report of a gradual hearing loss over the past several years, and a constant hissing tinnitus in both ears that started in the military.  The Veteran had been wearing binaural hearing aids for four years.  The audiologist noted that the Veteran's service treatment records, including hearing examinations conducted in service, were not available for review.  However, she noted the in-service noise exposure from bazookas, hand grenades, rifles, pistols, heavy equipment, and helicopters without the use of hearing protection.  She concluded, "due to his extensive unprotected noise exposure in the Army and no loud noise exposure before or after, a significant portion of his hearing loss is as likely as not a result of his military service."  

In January 2015, the Board remanded the claim in order to obtain an additional medical opinion from the June 2010 VA examiner, or a similarly qualified physician or audiologist, addressing the July 2014 private medical report.

In March 2015, a new VA examination was conducted.  The examiner reviewed the electronic record and examined the Veteran.  She noted the in-service hazardous noise exposure and lack of any significant pre or post-service recreational or occupational noise exposure.  She opined that the current hearing loss was less likely than not related to noise exposure in service.  As rationale, she stated that the Veteran's hearing was in the normal range from entry into service until separation, and that his current hearing loss configuration was symmetrical and consistent with presbycusis, rather than noise-related trauma.

In October 2015, the Board again remanded the claim for an addendum opinion addressing the July 2014 private medical report, as previously directed in the January 2015 remand.  

In a November 2015, an addendum opinion of the March 2015 VA examiner was obtained.  The examiner addressed the July 2014 report, stating that current audiological measurements were consistent with the July 2014 report in finding symmetrical, mild sloping to severe sensorineural hearing loss bilaterally.  However, the Veteran's report to the July 2014 audiologist of "gradual hearing loss over the last several years" was inconsistent with any damage from military noise exposure over 50 years prior.  The examiner reiterated her finding that the Veteran's current hearing loss configuration was symmetrical and consistent with presbycusis, rather than noise-related trauma.

The record is devoid of other evidence addressing the etiology of the Veteran's bilateral hearing loss.  The positive opinion of the July 2014 audiologist is of diminished probative value because, in rendering the opinion, the audiologist did not address the Veteran's in-service audiometric testing results, which do not indicate hearing loss for VA purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, a medical opinion may not be discounted solely because the examiner did not review the claims file but also that most of the probative value from medical opinions come from their reasoning.)  The private audiologist also did not address the VA examiner's finding that the current hearing loss configuration was consistent with presbycusis, not noise-induced trauma, particularly in light of the Veteran's report that his hearing loss had only occurred in recent years. 

By contrast, the opinions expressed in the June 2010, March 2015, and November 2015 reports are assigned greater weight.  The opinions were founded on a review of the entire medical record and an examination of the Veteran, to include results of diagnostic testing.  The opinions were accompanied by an adequate rationale, and the November 2015 report addressed the July 2014 private audiologist's opinion.

The only other evidence to the contrary of the VA examination reports is the lay evidence.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners in this case were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the bilateral hearing loss was not related to service.  Another etiology, presbycusis, was identified.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.

As noted, while chronic disabilities, including a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document compensably disabling sensorineural hearing loss within one year of the Veteran's July 1963 discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present condition and an in-service injury or disease, hearing loss was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, 38 C.F.R. § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the medical evidence from the service treatment records and following separation from service is more credible than the Veteran's lay contentions, particularly when it is considered that this history was submitted in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)

 In sum, the most probative evidence of record preponderates against finding that the Veteran has a hearing loss disability related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


